Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on July 5, 2022.
Claims 1-20 are pending and examined below.
Claims 1, 8-9, 14-15, and 20 have been amended.
The 35 U.S.C. § 112 (b) rejection of claim 8 is withdrawn in view of Applicant’s amendment to the claim.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 5, 2022 has been entered.

Information Disclosure Statement
The Information Disclosure Statements filed on July 5, 2022 has been considered. 

Response to Amendment
Applicant’s arguments/amendment filed on July 5, 2022 changes the scope of the
independent claims. Therefore, a new ground of rejection is applied.
	It is noted that the amended claim limitation “identifying a test result for the computer-executable code that simulates a real-world functioning of an application” is a commonly performed task in the testing software field. For example, the new reference 2021/0072965 cited below in the claim rejections section reads on the limitation. In addition, the limitation “identified test result” is not required to be generated in the scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0324897 (hereinafter "Subramanian”) in view of US 2021/0279047 (hereinafter “McLaren”) and further in view of 2021/0072965 (hereinafter “Masters”) with filing data 9/6/2019.
 In the following claim analysis, bold text indicates claim language, bold text with underlines and strikethroughs indicates claim amendments, underlines in Examiner’s claim mappings are used for emphasis, and Examiner’s detailed interpretation is in square brackets.

Referring to Claim 1, Subramanian discloses:
A system (Subramanian, Fig. 11, ¶ 55, Apparatus 1100 includes processor 1110 operatively coupled to communication device 1120, data storage device/memory 1130), comprising: a memory (Subramanian, Fig. 11, ¶ 55, Apparatus 1100 includes processor 1110 operatively coupled to communication device 1120, data storage device/memory 1130); and 
a processor configured to execute operations from the memory (Subramanian, Fig. 11, ¶ 57, The storage device 1130 stores a program 1112 and/or platform logic 1114 for controlling the processor 1110. The processor 1110 performs instructions of the programs 1112, 1114), the operation comprising:
generating, based on an input request and framework specifications that define microservice components of a job stream, the job stream (Subramanian, Fig. 2, ¶ 31, a process for performing automated testing for distributed environments; ¶ 34, A user can create various test scenarios using the service definitions (230) [framework specifications that define microservice components of a job stream]. For example, the user may use a user interface to create sequences of operations [the job stream with test data and the test flow]; Fig. 5, ¶ 44, A service definition (e.g., a microservice) is created with the necessary context bindings (550); Fig. 8, ¶ 50, the test execution subsystem (see FIG. 7); Fig. 9, ¶ 51, The UI modeler 330 … binds test data (e.g., the input test data required for the functional element being executed) to the test flow), and
defining, based on a plurality of tasks invoked by the job stream, respective tasks of the plurality of tasks to be completed by the microservice components (Subramanian, Fig. 2, ¶ 31, A user can create various test scenarios [respective tasks] using the service definitions (230); ¶ 37, The execution manager (FIG. 3, 340) performs test execution based on the test flow (940) [to be completed by the microservice components specified in the service definitions]; Fig. 9, ¶ 51, a user may create [defining] a test flow, i.e., test scenario,  using a user interface, e.g., the UI modeler (FIG. 3, 330) of the automated service [i.e., microservice] platform 100 … The UI modeler 330, in conjunction with components of the automated service platform 100 discussed above, binds test data (e.g., the input test data required for the functional element being executed [to be completed by the microservice components]) to the test flow; Fig. 8, ¶ 50, the testing may rely on services; Fig. 10, ¶ 52, The user creates the test flow … of an end-to-end test scenario … where independent functions represented as nodes can be attached to an execution flow to represent the test scenario); and
sending, to a microservices management device , microservices communications that indicate (Subramanian, Fig. 8, ¶ 50, the testing may rely on services [respective microservice provision components] which have been previously generated … services generated by a particular automation service platform 100 may be stored in an ASR 325 and shared [sent as portion of microservices communications] with other platforms for testing execution; Fig. 9, ¶ 51, The execution manager (FIG. 3, 340) [microservices] performs test execution based on the test flow (940). The test execution result [indicate that the microservice components completed the respective tasks] is output [sent as part of microservices communications] (i.e., “updated”) to the report manager [a microservices management device]) confirmation that a portion of computer executable code associated with a task (Subramanian, Fig. 9, ¶ 51, The execution manager (FIG. 3, 340) performs test execution based on the test flow [using shared generated services (i.e., the microservices communications) to facilitate the test]).
Subramanian does not appear to explicitly disclose indicat[ing] that a respective portion of a plurality of portions of the computer-executable code associated with each respective task of the plurality of tasks is at least one of modified or operating correctly. However, in an analogous art to the claimed invention in the field of implementing microservice for testing, McLaren teaches indicat[ing] confirmation that a respective portion of a plurality of portions of the computer-executable code associated with each respective task of the plurality of tasks is at least one of modified (McLaren, Fig. 3, ¶ 31, microservice v2 237 may be completely isolated from other resources associated with the production environment 230; ¶ 39-44 executing tasks by respective updated [modified] microservice provision components that execute microservices to enable the test of updated computer-executable code) or operating correctly (McLaren, Fig. 2A-2C, ¶ 32, , The controller 222 may compare the responses and behavior of microservice v1 232 with the responses and behavior of microservice v2 237 to confirm [an indication of confirmation] that the updated code for microservice v2 237 handles the same input in the same manner as microservice v1 232).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Subramanian and McLaren before him/her to modify Subramanian’s method with McLaren’s production environment isolation method to include that the tasks among the plurality of tasks are executed by respective microservice provision components that execute microservices enabling the test of computer-executable code in the non-production environment, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to test an upgrade to a microservice by isolating the upgraded microservice from the production environment and by using the persisted state information as a source of data for all requests issued by the upgraded microservice. Outputs of the upgraded microservice and the known working version of the microservice are compared by replaying the production interactions to the upgraded microservice to ensure successful deployment of the upgraded microservice with minimum disruption (McLaren, Abstract).
Subramanian as modified teaches confirmation that a respective portion of a plurality of portions of the computer-executable code associated with each respective task of the plurality of tasks is at least one of modified (McLaren, Fig. 3, ¶ 31), but does not appear to explicitly disclose based on this confirmation, identifying a test result for the computer-executable code that simulates a real-world functioning of an application. However, in an analogous art to the claimed invention in the field of software testing, Masters teaches identifying,  based on the confirmation, a test result for the computer-executable code that simulates a real-world functioning of an application (Masters, ¶ 34, determining [confirming] a functionality of a respective set of microservice instances may comprise simulating or testing execution of the set of microservice instances [a real-world functioning of an application] and determining a functionality of the set of microservices based on results [an identified test result] of the simulation or testing).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Subramanian as modified and Masters before him/her to modify Subramanian’s method with Masters’ method of deploying a plurality of microservices across a service infrastructure including a process of identifying, based on the confirmation that a respective portion of a plurality of portions of the computer-executable code associated with each respective task of the plurality of tasks is at least one of modified or operating correctly, a test result for the computer-executable code that simulates a real-world functioning of an application, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to ensure that there is a relatively comprehensive system test suite, then using this suite to empirically determine which microservices are considered critical to the performance of the service infrastructure and which are not. This may be achieved by iterating through each container, switching each container off and rerunning the test suite, and using the results to determine whether to keep the microservice within a critical set (Masters, ¶ 64-65).

Referring to Claim 4, the rejection of Claim 1 is incorporated. Subramanian as modified further discloses wherein the input request comprises at least one of a test account generation request or a business workflow generation request (Subramanian, Fig. 2, ¶ 37, the UI modeler 330 allows a user to create and modify sequences [as a business workflow] of functional elements to be executed as a test scenario).

Claims 2-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0324897 (hereinafter "Subramanian”) in view of US 2021/0279047 (hereinafter “McLaren”), in view of US 2021/0072965 (hereinafter “Masters”) with filing data 9/6/2019, and further in view of US 2019/0095258 (hereinafter “Chandrasekaran”).

Referring to Claim 2, the rejection of Claim 1 is incorporated. Subramanian as modified does not appear to explicitly disclose exchange of one or more extensible markup language files. However, in an analogous art to the claimed invention in the field of  utilizing microservices, Chandrasekaran teaches exchange one or more extensible markup language files embodied with instructions for coordinating the input request received from the user interface and the microservices components communicating with the orchestrator (Chandrasekaran, ¶ 30, service layer (target system, service to be called, callback URL, response compatibility, response format, etc.), and message content in extensible markup language (XML) or another format. The service interface 104 may be configured to receive requests from both outside the service 103 (e.g., from requesting entity 102) and inside the service 103); ¶ 84, Data stored at the private cloud [i.e. message content in extensible markup language] and data stored at the public cloud may be exchanged through the interface).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Subramanian as modified and Chandrasekaran before him/her to modify Subramanian’s modified method with Chandrasekaran’s production environment isolation method to include one or more extensible markup language files embodied with instructions for coordinating the input request received from the user interface and the microservices components communicating with the orchestrator, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement services in a microservice architecture with software logic designed to be independently deployable, having endpoints that may be logically coupled to other microservices to build a variety of applications. Microservices provide flexibility in managing and building applications. Different applications may be built by connecting different sets of microservices without changing the source code of the microservices. Thus, the microservices act as logical building blocks that may be arranged in a variety of ways to build different applications (Chandrasekaran, ¶ 92-93).

Referring to Claim 3, the rejection of Claim 2 is incorporated. Subramanian as modified further discloses an exchange of a Java Script Object Notation (JSON) file (Chandrasekaran, ¶ 28, The service interface 104 may expose the API to one or more requesting entities (e.g. requesting entity 102). For example, the service interface 104 may expose an API for receiving requests structured as JavaScript Object Notation (JSON); ¶ 84, Data stored at the private cloud and data stored at the public cloud may be exchanged through the interface). The motivation to combine the references is the same as set forth in the rejection of Claim 2.

Referring to Claim 5, the rejection of Claim 1 is incorporated. Subramanian as modified further discloses wherein the job stream comprises at least one of application programming interface API calls, Simple Object Access Protocol (SOAP) service calls, database calls, cloud services calls, or mainframe emulator communications (Chandrasekaran, ¶ 28, The service interface 104 may expose the API to one or more requesting entities (e.g. requesting entity 102). For example, the service interface 104 may expose an API for receiving requests structured as JavaScript Object Notation (JSON), Simple Object Access Protocol (SOAP), binary instructions, a procedural language extension to Structured Query Language (PL/SQL), Java function calls, mainframe commands, and/or any other type of API request [e.g., cloud services calls]). The motivation to combine the references is the same as set forth in the rejection of Claim 2.

Referring to Claim 6, the rejection of Claim 1 is incorporated. Subramanian as modified further discloses a plurality of tasks sent to a task queue (Chandrasekaran, ¶ 30, service layer (target system, service to be called, callback URL, response compatibility, response format, etc.), and message content in extensible markup language (XML) or another format. The service interface 104 may be configured to receive requests from both outside the service 103 (e.g., from requesting entity 102) and inside the service 103 (e.g., from native function call 115) and use the normalizer 106 to convert each request [a task request] to the normalized message format [in a task queue], regardless of the source of the request). The motivation to combine the references is the same as set forth in the rejection of Claim 2.

Referring to Claim 7, the rejection of Claim 6 is incorporated. Subramanian as modified further discloses wherein the processor is configured to define the communications between the components of the job stream is further configured to format one or more of the communications to schedule one or more tasks, to alter a data format, to request a permission, to authorize a transaction (Chandrasekaran, ¶ 30, use the normalizer 106 to convert each request [a task request] to the normalized message format [altering a data format]; ¶ 93, These managed applications may be authenticated or plugged in to the microservices manager, for example, with user-supplied application credentials [to request a permission] to the manager, without requiring reauthentication each time the managed application is used alone or in combination with other applications), or to test for errors (Subramanian, ¶ 48, The execution manager subsystem 700 also includes a log manager 735 to maintain logs for execution processes. The log manager is configured to trace errors and failures at the service level, application level, and network level, i.e., application integration level). The motivation to combine the references is the same as set forth in the rejection of Claim 2.

Referring to Claim 8, the rejection of Claim 1 is incorporated. Subramanian as modified further discloses wherein the processor is configured to define the communications between the components of the job stream is further configured to format management feedback information sent from a first microservices component of the microservices to a second microservices component of the microservices components (McLaren, Fig. 2A-2C, ¶ 29, the controller 222 may load the stored data 236 into the kernel 235b and one or more incoming requests handled by microservice v1 232 [a first microservices component] during the first stage may now be re-triggered on microservice v2 237 [a second microservices component] by the playback module 239 replaying the incoming requests from the stored data 236), wherein formatting the management feedback information enables an output response indicating completion of the input request (Chandrasekaran, ¶ 59, The event handler 316 transmits a response 350 to the web browser 302, via the callback URL supplied by the web browser 302. The response includes the HTML document requested by the web browser 302. After transmitting the response 350, the event handler 316 terminates [indicating completion of the input request]). The motivation to combine the references is the same as set forth in the rejection of Claim 2.

Claims 9-10, 12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0124742 (hereinafter "Rangasamy”) in view of US 2021/0279047 (hereinafter “McLaren”) and further in view of 2021/0072965 (hereinafter “Masters”) with filing data 9/6/2019.

Referring to Claim 9, Rangasamy discloses a method of testing computer-executable code in a non-production environment (Rangasamy, Abstract, an application development framework system comprises a microservice platform for developing and executing a plurality of microservices), the method comprising:
receiving, by a computing device, a request to test computer executable code in a non-production environment (Rangasamy, Fig. 5, ¶ 5,  a full-stack development framework execution environment [a non-production environment] to facilitate application development for microservice-based application architectures; Fig. 15, ¶ 148, Orchestration engine 704 receives client requests for cloud exchange platform services [as a request to test] … For a given request, orchestrator 706 selects a workflow that uses a sequence of discrete tasks within a state machine to satisfy the domain contract associated with the request);
determining a plurality of microservices invoked by the request (Rangasamy, Fig. 13, ¶ 130, based on the received request, orchestrator 706 may determine a workflow that automatically calls the microservices needed to service the request. For example, API gateway 718 passes an input, orchestration engine 704 processes the input, calls multiple microservices 708 and obtains data needed to satisfy the contracts needed by the API and sends a response to the API including the data needed by the API; Fig. 15, ¶ 148, orchestrator 706 selects a workflow … where the selected workflow contains the set of tasks needed to fulfill the request through microservice calls (1504). Orchestrator 706 will automatically load the selected workflow, and the microservices execute according to the workflow; ¶ 155, if there are five microservice tasks that orchestrator 706 has to execute for providing a cloud exchange service, process manager 712 of orchestration engine 704 can decide to execute the tasks in parallel, or sequentially), wherein each microservice of the plurality of microservices is associated with a respective microservice component (Rangasamy, Fig. 15, ¶ 148, orchestrator 706 selects a workflow … where the selected workflow contains the set of tasks needed to fulfill the request through microservice calls (1504). Orchestrator 706 will automatically load the selected workflow, and the microservices execute according to the workflow);
sending to the respective microservice components for each of the plurality of microservices, a respective tasks of a plurality of tasks (Rangasamy, ¶ 140, The orchestrator 706 may use state machines to implement workflows that invoke multiple microservices 706 in a defined ordering to satisfy an API; ¶ 190, Based on the request, the orchestrator loads the associated workflow and orchestrates the different microservices to fulfill the contracts; Fig. 15, ¶ 148, Based on the client request, orchestrator 706 selects a workflow … where the selected workflow contains the set of tasks needed to fulfill the request through microservice calls (1504)) … Orchestrator 706 will automatically load the selected workflow, and the microservices execute according to the workflow … Workflows provide a set of logic that uses one or more state machines as a guide to indicate how to transfer from one state to another to fulfill the request);
receiving microservices communications from the respective microservice component for each of the plurality of microservices that indicate (Rangasamy, Fig. 14, ¶ 142, Orchestrator 706 can select a workflow that ties together the individual microservices [completed microservices communications] that are needed to satisfy the customer-facing metro API operation; Fig. 22, ¶ 200, The developer may also define orchestrated workflows, e.g., workflows WD1-WD4 of FIGS. 16-17, using the development framework (2111) and explore and test the orchestrated workflows (2112); Fig. 15, ¶ 149, The microservices then return respective responses to orchestrator 706 (1508). The responses may include data provided by the microservice. Orchestrator 706 consolidates the data received in the responses from each of the workflows, as necessary to fulfill the client request (1510); ¶ 150, In this context, microservices are endpoints, and a task is an action currently executing to fulfill a request. One example task could be to call a set of microservices (endpoints), collectively. When you call a particular endpoint, some data is returned, which may be data to be used by the next endpoint, in a chain. In this manner, the workflow may define a chain of tasks to be completed, where data obtained in one task may be used in and/or may determine the next task; ¶ 153, As each task finishes [an indication of completion], publish-subscribe server 1620 is updated, and publish-subscribe server 1620 notifies orchestrator 706); and
that a respective portion of a plurality of portions of the computer-executable code associated with each respective task of the plurality of tasks is at least one of modified (McLaren, Fig. 3, ¶ 39-44 discloses isolating a non-production environment within a production environment and executing tasks by respective updated microservice provision components that execute microservices to enable the test of updated computer-executable code) or operating correctly (McLaren, Fig. 2A-2C, ¶ 32, , The controller 222 may compare the responses and behavior of microservice v1 232 with the responses and behavior of microservice v2 237 to confirm that the updated code for microservice v2 237 handles the same input in the same manner as microservice v1 232).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Rangasamy and McLaren before him/her to modify Rangasamy’s method with McLaren’s production environment isolation method to include that the tasks among the plurality of tasks are executed by respective microservice provision components that execute microservices enabling the test of computer-executable code in the non-production environment, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to test an upgrade to a microservice by isolating the upgraded microservice from the production environment and by using the persisted state information as a source of data for all requests issued by the upgraded microservice. Outputs of the upgraded microservice and the known working version of the microservice are compared by replaying the production interactions to the upgraded microservice to ensure successful deployment of the upgraded microservice with minimum disruption (McLaren, Abstract).
Subramanian as modified teaches that the microservices communications (Fig. 15, ¶ 149, The microservices then return respective responses to orchestrator 706 (1508; ¶ 150, In this context, microservices are endpoints, and a task is an action currently executing to fulfill a request. … the workflow may define a chain of tasks to be completed, where data obtained in one task may be used in and/or may determine the next task; ¶ 153) that indicate that a respective portion of a plurality of portions of the computer-executable code associated with each respective task of the plurality of tasks (Rangasamy, ¶ ¶ 15, 150, 153)  is at least one of modified or operating correctly (McLaren, Fig. 3, ¶ 31), but does not appear to explicitly disclose identifying,  based on the microservices communications, a test result for the computer-executable code that simulates a real-world functioning of an application. However, in an analogous art to the claimed invention in the field of software testing, Masters teaches identifying,  based on the microservices communications (Masters, ¶ 65, simulating or testing execution of the set of microservice instances and determining a functionality of the set of microservices, a test result for the computer-executable code that simulates a real-world functioning of an application (Masters, ¶ 34, determining a functionality of a respective set of microservice instances may comprise simulating or testing execution of the set of microservice instances [a real-world functioning of an application] and determining a functionality of the set of microservices based on results [an identified test result] of the simulation or testing).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Subramanian as modified and Masters before him/her to modify Subramanian’s method with Masters’ method of deploying a plurality of microservices across a service infrastructure including a process of identifying, based on the confirmation that a respective portion of a plurality of portions of the computer-executable code associated with each respective task of the plurality of tasks is at least one of modified or operating correctly, a test result for the computer-executable code that simulates a real-world functioning of an application, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to ensure that there is a relatively comprehensive system test suite, then using this suite to empirically determine which microservices are considered critical to the performance of the service infrastructure and which are not. This may be achieved by iterating through each container, switching each container off and rerunning the test suite, and using the results to determine whether to keep the microservice within a critical set (Masters, ¶ 64-65).

Referring to Claim 10, the rejection of Claim 9 is incorporated. Rangasamy as modified further discloses wherein the receiving the request to test the computer-executable code is based on a request to generate at least one of a test account or a business workflow (Rangasamy, ¶ 87, Cloud exchange API services 409A-409R (collectively, “cloud exchange services 409”) represent services offered by the interconnection platform to modify the cloud exchange network infrastructure, manage content, manage incidents, manage inventory and capacity, ensure secured access, and manage orders/billing for providers and customers, as examples. Any of cloud exchange services 409 may itself represent a bundle of microservices for request/response transactions [a business flow] invokable by orchestration engine 407 managing a workflow).

Referring to Claim 12, the rejection of Claim 9 is incorporated. Rangasamy as modified further discloses wherein the sending to the respective microservice component for each of the plurality of microservice components, the respective task comprises sending scheduling information for scheduling the plurality of microservices (Rangasamy, ¶ 148, Orchestrator 706 will automatically load the selected workflow, and the microservices execute according to the workflow (e.g., sequentially and/or in parallel) (1506); ¶ 158, The workflow runners 1616 may pick jobs from a queue [scheduled] maintained by data structure store 1610. In some examples, each task in a selected workflow may be executed on a different thread. Tasks may be executed in parallel or sequentially).

Referring to Claims 15-16 and 18, the claims are storage device claims corresponding to the method claims 9-10 and 12 respectively. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0124742 (hereinafter "Rangasamy”) in view of US 2021/0279047 (hereinafter “McLaren”), in view of US 2021/0072965 (hereinafter “Masters”) with filing data 9/6/2019, and further in view of US 2019/0095258 (hereinafter “Chandrasekaran”).

Referring to Claim 11, the rejection of Claim 9 is incorporated. Rangasamy as modified does not appear to explicitly disclose wherein the sending, to the respective microservice component for each of the plurality of microservice components comprises at least one application programming interface (API) calls, Simple Object Access Protocol (SOAP) service calls, database calls, cloud services calls or mainframe emulator communications. However, in an analogous art to the claimed invention in the field of  utilizing microservices, Chandrasekaran wherein the sending, to the respective microservice component for each of the plurality of microservice components comprises at least one application programming interface (API) calls, Simple Object Access Protocol (SOAP) service calls, database calls, cloud services calls or mainframe emulator communications (Chandrasekaran, ¶ 28, The service interface 104 may expose the API to one or more requesting entities (e.g. requesting entity 102). For example, the service interface 104 may expose an API for receiving requests structured as JavaScript Object Notation (JSON), Simple Object Access Protocol (SOAP), binary instructions, a procedural language extension to Structured Query Language (PL/SQL), Java function calls, mainframe commands, and/or any other type of API request).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Rangasamy as modified and Chandrasekaran before him/her to modify Subramanian’s modified method with Chandrasekaran’s production environment isolation method to include that the sending the plurality of tasks for microservices comprises application programming interface (API) calls, Simple Object Access Protocol (SOAP) service calls, database calls, cloud services calls and mainframe emulator communications, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement services in a microservice architecture with software logic designed to be independently deployable, having endpoints that may be logically coupled to other microservices to build a variety of applications. Microservices provide flexibility in managing and building applications. Different applications may be built by connecting different sets of microservices without changing the source code of the microservices. Thus, the microservices act as logical building blocks that may be arranged in a variety of ways to build different applications (Chandrasekaran, ¶¶  92-93).

Referring to Claim 17, the rejection of Claim 15 is incorporated and the claim is a storage device claim corresponding to the method claim 11. Accordingly, it is rejected under the same rational set forth in the rejection of the method claim.

Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0124742 (hereinafter "Rangasamy”) in view of US 2021/0279047 (hereinafter “McLaren”), in view of US 2021/0072965 (hereinafter “Masters”) with filing data 9/6/2019, and further in view of US 2019/0333069 (hereinafter “Noble”).

Referring to Claim 13, the rejection of Claim 12 is incorporated. Rangasamy as modified does not appear to explicitly disclose wherein scheduling the plurality of microservices comprises dynamically updating the plurality of microservices based on parameters received from the orchestration engine framework. However, in an analogous art to the claimed invention in the field of utilizing microservices, Noble teaches wherein scheduling the invoked plurality of microservices comprises dynamically updating the invoked microservices based on parameters established by the orchestration engine framework (Noble, , ¶ 58, The new rule or model can be applicable to any immediately subsequent transaction data received. In this way the fraud detection microservices can be updated in real-time and dynamically to adjust to changing threat patterns).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Rangasamy as modified and Nobel before him/her to modify S Rangasamy’s modified method with Nobel’s to include dynamically updating the plurality of microservices based on parameters received from the orchestration engine framework, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to take advantage of the management of resources by operating system through program modules and program data stored to enhance performance of user equipment (Nobel, ¶ ¶ 77 and 87).

Referring to Claim 14, the rejection of Claim 12 is incorporated. Rangasamy as modified further discloses wherein scheduling the plurality of microservices comprises dynamically updating the microservices based on a input request received via a user interface (Noble, Fig. 6, ¶ 58, An update component 610 can receive feedback from an operator [via the user interface] and update a fraud detection model or rule in any of the fraud detection microservices active or inactive on the transactional processing system. The new rule or model can be applicable to any immediately subsequent transaction data received. In this way the fraud detection microservices can be updated in real-time and dynamically to adjust to changing threat patterns). The motivation to combine the references is the same as set forth in the rejection of Claim 13.

Referring to Claims 19 and 20, the rejections of Claims 15 and 18 are incorporated and the claims are storage device claims corresponding to the method claims 13 and 14. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0141712 teaches allowing the simulation system to provide consistent and reliable testing results using live microservices that have the most recent production data; and
US 20170023920 teaches a real-time simulator to simulate the real world system and produce simulation results.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/            Primary Examiner, Art Unit 2191